 THE AMERICAN DISTRICT TELEGRAPH CO. OF PENNSYLVANIA 155organization,to join or assist INTERNATIONALUNION,UNITED AUTOMOBILE,AIRCRAFTAND AGRICULTURALIMPLEMENT WORKERS OF AMERICA,UAW-CIO,or any otherlabor organization,to bargaincollectivelythrough represent-atives of their own choosing,and to engage in concerted activities for thepurpose of collective bargainingor othermutual aid or protection, or torefrain from any and all of such activities,except to the extent that suchrightmay be affected by an agreementrequiringmembership in a labororganization as a condition of employment,as authorized in Section 8 (a) (3)of the National Labor Relations Act.NEILJ.KUNST,LLOYDNORTON ANDLORETTA S.KUNST, Co-Partners, d/b/aCONNORFOUNDRY COMPANY,a co-partnership,Employer.Dated ---------------------------------- By ------------------------------(Representative)I(Title)This notice must remainposted for60 days from the date hereof, and must notbe altered,defaced,or covered by any othermaterial.THE AMERICAN DISTRICT TELEGRAPH COMPANY OF PENNSYLVANIAandINTERNATIONAL UNION OF ELECTRICAL, RADIO AND MACHINE WORK-ERS, CIO.Case No. 6-CA-515. July 14,190Decision and OrderOn February 28, 1952, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board" has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed.The rulings arehereby affirmed.;- The Board has considered the Intermediate Re-port, the exceptions and brief, and the entire record in this case," andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner.1Pursuant to the provisions of Section 3 (b) ofthe Act, theBoard has delegated itspowers in connection with this case to a three-member panel [Chairman Herzog andMembers Stylesand Peterson].2The TrialExaminer rejected the Respondent's proffer of evidence pertaining to certain.of the issues in this proceeding.As there isno contention or showingthat suchproffered.evidence was not available to the Respondent at the timeof the hearing in the earlier-representation proceeding,this ruling is herebyaffirmed.N.L. R. B. v.WestKentucky.Coal Company,152 F. 2d 198 (C. A. 6).8 As the recordand the exceptions and brief,in our opinion,adequately present the issuesand the contentionsof the parties,the Respondent's request for oral argument is hereby,denied.100 NLRB No. 36. 156DECISIONSOF NATIONALLABOR RELATIONS BOARDOrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, The AmericanDistrict Telegraph Company of Pennsylvania, Pittsburgh, Pennsyl-vania, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with International Union ofElectrical, Radio and Machine Workers, CIO, as the exclusive repre-sentative of all plant department and operating department employeesemployed by it at Pittsburgh, Pennsylvania, excluding office clericaland salesemployees, and supervisors as defined in the Act, with respectto rates of pay, wages, hours of work, and other conditions ofemployment.(b) In any manner interfering with the effort of InternationalUnion of Electrical, Radio and Machine Workers, CIO, to bargaincollectively with the Respondent on behalf of the employees in theaforesaid appropriate unit.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with International Unionof Electrical, Radio and Machine Workers, CIO, as the exclusive rep-resentative of the employees in the above-described appropriate unit,with respect to their rates of pay, wages, hours of work, and otherconditions of employment, and embody in a signed agreement any,understanding reached.(b)Post at its place of business at Pittsburgh, Pennsylvania, cop-ies of the notice attached to the Intermediate Report, marked "Appen-dix A." 4 Copies of said notice, to be furnished by the Regional Direc-tor for the Sixth Region, shall, after being duly signed by theRespondent's representative, be posted by the Respondent immediatelyupon the receipt thereof, and maintained by it for a period of sixty(60), consecutive days thereafter in conspicuous places including allplaces where notices to employees are customarily posted.Reason-able steps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Sixth Region, in writing,.within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.4 This notice,however, shall be amended by striking therefrom the words"The Recom-mendations of a Trial Examiner" and substituting therefor the words"A Decision and'Order " In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" the-words "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." THE AMERICAN DISTRICT TELEGRAPH CO. OF PENNSYLVANIA 157Intermediate ReportSTATEMENT OF THE CASECharges having been dulyfiled and served,a complaintand notice of hearingthereon having beenissued andserved by the General Counsel of the NationalLabor Relations Board, and an answer having been filed by the above-namedCompany, herein called the Respondent, a hearing involving allegations of unfairlabor practices in violation of Section 8 (a) (1) and (5) of the National LaborRelationsAct, as amended, 61 Stat. 136, herein called the Act, by the Respondent,was held in Pittsburgh, Pennsylvania, on January 28, 1952, before the under-signed TrialExaminer.In substancethe complaint alleges that the Respondent, since October 26, 1951,has refused to bargain collectively with the Union as the exclusive representa-tive of employeesin anappropriate unit, and thereby has interfered with, re-strained, and coerced its employees in the exercise of rights guaranteed by theAct.In substance, the answer denies that the Board has jurisdiction, admitsthat the Respondent has refused to bargain, but avers that the unit found appro-priate by the Board in September 1951, in its Decision and Direction of Election,was in fact and law inappropriate.At thehearing allparties were represented, were afforded full opportunity tobe heard, to examine andcross-examinewitnesses, to introduce evidence perti-nent to theissues, toargue orallyuponthe record, and to filebriefs and proposedfindings and conclusions.A brief has been received from the Respondent.Upon the entire record in the case and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe American District Telegraph Company of Pennsylvania, a Pennsylvaniacorporation, is a wholly owned subsidiary of American District TelegraphCompany of New Jersey. It operates in Allentown, Erie, Philadelphia, Pitts-burgh, Reading, and Scranton, all of Pennsylvania. It supplies various formsof electric protection services by means of which the premises of its customersare safeguarded against burglary and fire. Such services are furnished to asubstantial number of manufacturing concerns, retail and wholesale establish-ments, warehouses, office buildings, banks and other financial institutions, andmiscellaneous customers, many of which the Board has previously found to beengaged in commerce within the meaning of the Act. The Respondent's grossrevenue in 1950 was $936,430.In accordance with the Board's finding in the above-cited case the TrialExaminer now finds, despite the Respondent's contention to the contrary, thatit is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnionof Electrical,Radio andMachine Workers, 010, is alabor organizationwithin themeaning ofthe Act.III.THE UNFAIR LABOR PRACTICESThe complaint alleges, the Board has found, and in accordance with the Board'sabove-cited determination the Trial Examiner now finds that all plant depart-t1The American District Telegraph Company of Pennsylvania,96 NLRB No. 3. 158DECISIONS OF, NATIONAL LABOR RELATIONS BOARD9ment and operating department employees employed by the Respondent at Pitts-burgh, Pennsylvania, excluding office clerical and sales employees, and super-visors as defined in the Act, constitute a unit appropriate for the the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.A Board election was conducted on September 27, 1951, the Union receivedamajority of the votes, and the Union was certified on October 5, 1951. Inaccordance with the certification the Trial Examiner finds that since September27, 1951, the Union has been, and now is, the exclusive representative designatedand selected by a majority of the employees in the appropriate unit, within themeaning of Section 9 (a) of the Act.On October 22 and thereafter the Union requested the Respondent to bargain.On October 26, 1951, and at all times since, the Respondent admits in its answer,it has refused to bargain collectively with the Union.The Respondent claims that it has refused and is refusing to bargain withthe Union because the Board erred in finding it engaged in commerce and inits determination of the unit.The Trial Examiner does not consider that themerit of such claims is before him for determination but, instead, that he servesas a medium through whom the question of such merit may reach the Board forits consideration.The Trial Examiner therefore concludes and finds that on October 26, 1951,and at all times since, the Respondent has refused to bargain collectively withthe Union as the exclusive representative of all employees in the appropriateunit, and that by such refusal the Respondent has interfered with, restrained.and coerced its employees in the exercise of rights guaranteed by the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE REMEDYIt has been found that the Respondent has engaged in the unfair labor practiceof refusing to bargain collectively with the chosen representative of its employees.It will therefore be recommended that it cease and desist therefrom and fromlike and related conduct.It will further be recommended that the Respondentbargain collectively, upon request, with the Union as the exclusive representativeof its employees in the aforesaid appropriate unit.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1. International Union of Electrical, Radio and Machine Workers, CIO, is alabor organization within the meaning of Section 2 (5) of the Act.2.All plant department and operating department employees employed bythe respondent at Pittsburgh, Pennsylvania, excluding office clerical and salesemployees, and supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of the Act.3. International Union of Electrical, Radio and Machine Workers, CIO, was, onSeptember 27, 1951, and at all times since has been the exclusive representativeof all employees in the aforesaid unit for the purposes of collective bargainingwithin the meaning of Section 9 (a),of the Act. LADISH CO.1594.By refusing on and after October 26, 1951, to bargain collectively with theaforesaid Union as the exclusive representative of the employees in the appro-priate unit, the Respondent has engaged in and is engaging in an unfair laborpractice within the meaning of Section 8 (a) (5) of the Act.5.By the aforesaid unfair labor practice, the Respondent has interfered with,restrained, and coerced its employees in the exercise of rights guaranteed in Sec-tion 7 of the Act, thereby engaging in an unfair labor practice within the meaningof Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices affect commerce within the meaningof Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a TrialExaminer ofthe National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL bargain collectively upon request with INTERNATIONAL UNIONOF ELECTRICAL, RADIO AND MACHINE WORKERS, CIO, as the exclusiverepre-sentative of all employees in the bargaining unit described herein, withrespect to grievances, labor disputes, wages rates of pay, hours of employ-ment, and other conditions of employment, and if an understanding isreached, embody such understanding in a signed agreement. The bargainingunit is:All plant department and operating department employees employed atPittsburgh, Pennsylvania, excluding office clerical and sales employees, andsupervisors as defined in the Act.WE WILL NOT in any manner interfere with the efforts of the above-namedunion to bargain collectively with us, or refuse to bargain with said union,as the exclusive representative of all our employees in the bargaining unitset forth above.THE AMERICAN DISTRICT TELEGRAPH COMPANY OF PENNSYLVANIA,Employer.Dated ---------------------------------- By ------------------------------(Representative).(Title)This notice must remain posted for 60 days from the datehereof, and must notbe altered, defaced, or covered by any other material.LADISIICo.andCUDAHYFORGERSLOCAL#509,INTERNATIONALBR'oTHERII00D OF BLACKSMITHS, DROP FORGERS AND HELPERS, AFL,PETITIONER.Case No. 13-RC-3591.Judy14,1953Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William D. Boetticher, hear-ing officer.The hearingofficer's rulings made at the hearing are freefrom prejudical error and are hereby affirmed.100 NLRB No. 26.